—Appeal from a judgment of the Supreme Court (O’Shea, J.), entered August 27, 2001 in *727Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Superintendent of Southport Correctional Facility finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this proceeding to obtain review of an administrative determination finding him guilty of violating certain prison disciplinary rules. On March 15, 2002, however, the determination was administratively reversed and all references to it and the disciplinary hearing were expunged from petitioner’s institutional records. As petitioner has now received all the relief to which he is entitled and is no longer aggrieved, this appeal is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Cardona, P.J., Crew III, Spain, Mugglin and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.